         Case 2:19-cv-02284-KJN Document 15 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN KEITH BRIM,                                  No. 2:19-cv-2284 KJN P
12                        Petitioner,
13              v.                                       ORDER
14    PAUL THOMPSON,
15                        Respondent.
16

17            Petitioner has requested an extension of time to file and serve an opposition to

18   respondent’s February 14, 2020 motion to dismiss. Petitioner claims he did not receive the

19   motion until March 27, 2020, and due to the COVID-19 virus, his prison is under quarantine and

20   he has no access to the law library or his legal materials. Good cause appearing, IT IS HEREBY

21   ORDERED that:

22            1. Petitioner’s motion for an extension of time (ECF No. 14) is granted; and

23            2. Petitioner shall file and serve his opposition on or before June 20, 2020.

24   Dated: April 20, 2020

25

26
     /brim2284.111
27

28
